Citation Nr: 0802618	
Decision Date: 01/24/08    Archive Date: 01/30/08

DOCKET NO.  05-23 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected left pleural cavity injury for the purposes 
of accrued benefits.

2.  Entitlement to a service connection of chronic 
obstructive pulmonary disease (COPD) claimed as secondary to 
service-connected left pleural cavity injury for the purposes 
of accrued benefits.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.




ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION


The veteran served on active duty from July 1952 until July 
1954.  The veteran died in June 2004.  The appellant is his 
surviving spouse.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (the RO).   

Procedural history

In an October 1954 rating decision, service connection was 
granted for a left chest pleural cavity injury.  A 20 percent 
disability rating was assigned.

In a September 2002 decision, the Board denied the veteran's 
claim of entitlement to service connection of chronic 
obstructive pulmonary disease (COPD), claimed as secondary to 
the left pleural cavity injury.  In an April 2003 Board 
decision, entitlement to a 100 percent disability rating was 
granted for residuals of a left pleural cavity injury.  

On October 16, 2003, a Deputy Vice Chairman of the Board 
signed an Order for Reconsideration as to both the September 
2002 decision denying entitlement to secondary service 
connection of COPD and the April 2003 decision granting 
entitlement to an increased disability rating of the left 
pleural cavity injury residuals.

The veteran died in June 2004.  In July 2004, the RO received 
the appellant's claim of entitlement to service connection 
for the veteran's cause of death and entitlement to accrued 
benefits.  The November 2004 rating decision denied the 
appellant's claims.  The appellant disagreed with the denial 
of accrued benefits only.  The appeal was perfected by the 
timely submission of the appellant's substantive appeal (VA 
Form 9) in June 2005.


FINDINGS OF FACT

1.  The veteran died in June 2004.  The appellant filed a 
claim of accrued benefits in July 2004.  

2.  At the time of the veteran's death, his claim of 
entitlement to an increased disability rating for service-
connected left pleural cavity disability and his claim of 
entitlement to service connection of COPD claimed as 
secondary to the left pleural cavity injury were both 
pending.     

3.  The competent medical evidence of record at the time of 
the veteran's death showed that the veteran's service-
connected left pleural cavity injury and that the disability 
manifested as history of muscle injury and lung puncture.  
The residuals of the veteran's left pleural cavity injury did 
not include restricted airway function, which according to 
the medical evidence was attributable to COPD.  

4.  The evidence of record at the time of the veteran's death 
indicated that COPD was aggravated by the veteran's service-
connected left pleural cavity condition. 




CONCLUSIONS OF LAW

1.  Entitlement to an increased disability rating for 
service-connected left pleural cavity, for the purposes of 
accrued benefits, is not warranted. 38 U.S.C.A. §§ 1155, 5121 
(West 2002 & Supp. 2006); 71 Fed. Reg. 78,368 (Dec. 29, 
2006); 71 Fed. Reg. 37,027 (June 29, 2006); 38 C.F.R. §§ 
3.1000; 4.73, Diagnostic Code  5321 (2007).

2.  Entitlement to service connection of COPD, claimed as 
secondary to the left pleural cavity injury, for the purposes 
of accrued benefits is warranted.  38 U.S.C.A. § 5121 (West 
2002 & Supp. 2006); 71 Fed. Reg. 78,368 (Dec. 29, 2006); 71 
Fed. Reg. 37,027 (June 29, 2006); 38 C.F.R. §§ 3.310; 3.1000 
(2007).

  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is seeking accrued benefits on the basis that 
at the time of his death the veteran had claims pending for 
VA benefits.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  However, for reasons expressed immediately below, the 
Board finds that the VCAA is not applicable.  See Holliday v. 
Principi, 14 Vet. App. 280, 282-83 (2001) [the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

As will be explained in greater detail below, the outcome of 
these  accrued-benefits claims hinges on the application of 
the law to evidence which was in the file at the time of the 
veteran's death.  There are no additional evidence which may 
be added to the file; thus, no evidentiary development is 
necessary and no notice of same need be provided to the 
appellant.  n Manning v. Principi, 16 Vet. App. 534 (2002), 
citing Livesay v. Principi, 15 Vet. App. 165 (2001), the 
United States Court of Appeals for Veterans Claims (the 
Court) held that the VCAA has no effect on an appeal where 
the law, and not the underlying facts or development of the 
facts, is dispositive of the matter.  The Board finds that 
such is the case as to the issue here on appeal.  No amount 
of additional evidentiary development would change the 
outcome of this case; therefore no VCAA notice is necessary.  
See also Mason v. Principi, 16 Vet. App. 129, 132 (2002) 
[VCAA not applicable "because the law as mandated by statute, 
and not the evidence, is dispositive of the claim"]; Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

The Board adds that the appellant has been given ample 
opportunity to present evidence and argument in support of 
her claims, and that VA has complied with general due process 
considerations.  See 38 C.F.R. § 3.103 (2007).


Pertinent law and regulations  

Accrued benefits - in general

The law and regulations governing claims for accrued benefits 
state that, upon the death of a veteran, his lawful surviving 
spouse may be paid periodic monetary benefits to which the 
veteran was entitled at the time of death and which were due 
and unpaid, based on existing rating decisions or other 
evidence that was on file when the veteran died.  See 38 
U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2007).

Change in law

The appellant filed a claim for accrued benefits in July 
2004.  During the pendency of this appeal, VA issued a 
revised regulation regarding 38 C.F.R. § 3.1000 effective 
January 29, 2007.  See 71 Fed. Reg. 78,368 (Dec. 29, 2006) 
(to be codified at 38 C.F.R. § 3.1000).

The amendments to 38 C.F.R. § 3.1000 primarily result from 
the Veterans Benefits Act of 2003 ("the Act").  Prior to the 
Act, the introductory portion of 38 U.S.C.A. 
§ 5121(a) read (in pertinent part):

. . . periodic monetary benefits (other than insurance 
and servicemen's indemnity) under laws administered by 
the Secretary to which an individual was entitled at 
death under existing ratings or decisions, or those 
based on evidence in the file at date of death 
(hereinafter in this section and section 5122 of this 
title referred to as "accrued benefits") and due and 
unpaid for a period not to exceed two years, shall, upon 
the death of such individual be paid as follows ....

38 U.S.C.A. § 5121(a) (West 2002) (emphasis added).

VA traditionally construed 38 U.S.C.A. § 5121(a) as providing 
only one type of benefit to survivors: accrued benefits.  In 
Bonny v. Principi, 16 Vet. App. 504 (2002), the Court held 
that the comma after the word "decisions" (as well as the use 
of the conjunction "or" after the comma) actually indicated 
that the separated phrases stated substantive alternatives. 
According to the Court, the law provided for payment of (1) 
periodic monetary benefits to which an individual was 
entitled at death under existing ratings or decisions, which 
the Court called "benefits awarded but unpaid", or (2) 
periodic monetary benefits based on evidence in the file at 
the date of an entitled individual's death and due and unpaid 
for a period not to exceed two years, which were called 
"accrued benefits" for purposes of sections 5121 and 5122. 
Id. at 507.

The 2003 Act (in part) removed the comma after "decisions" in 
the introductory text of paragraph (a). VA believed that by 
removing that comma Congress intended to provide for only one 
type of benefit under section 5121, thus eliminating Bonny's 
distinction between accrued benefits and "benefits awarded 
but unpaid." Accordingly, VA amended 38 C.F.R. § 3.1000(a) by 
deleting the comma between the phrases "to which a payee was 
entitled at his death under existing ratings or decisions" 
and "or those based on evidence in the file at date of 
death." See 71 Fed. Reg. 78,368 (Dec. 29, 2006) [to be 
codified at 38 C.F.R. § 3.1000].

The Act also removed the two-year limitation on accrued 
benefits payable under 38 U.S.C.A. § 5121.  Therefore, VA 
deleted the phrase "for a period not to exceed 2 years prior 
to the last date of entitlement as provided in Sec. 
3.500(g)," found in the prior version of 38 C.F.R. § 
3.1000(a) (2006).  See 71 Fed. Reg. 78,368 (Dec. 29, 2006); 
38 C.F.R. § 3.1000 (2007).

VA did not include information regarding effective dates in 
the new regulation.  
See 71 Fed. Reg. 78,368.  However, the notice of the proposed 
rule includes a detailed discussion and helpful table 
outlining the various eligibility of three potential groups 
of claimants for accrued benefits, based on the date of the 
deceased beneficiary's death and the date the Act was signed 
into law (December 16, 2003).

Pertinent to this case, the veteran died in June 2004, after 
December 16, 2003, and the appellant's July 2004  claim for 
accrued benefits was not pending on December 16, 2003.  
Therefore, the revised versions of U.S.C.A. § 5121(a) and 38 
C.F.R. § 3.1000 are applicable to these claims.

Factual background
 
Procedural history

The veteran's service medical records document a shrapnel 
injury to the left chest wall in July 1953.  The injury was 
described as penetrating and healed without debridement.  

The veteran was separated from service in July 1954.  In an 
October 1954 RO rating decision, service connection of a left 
pleural cavity injury was granted and a 20 percent disability 
was assigned.  

In April 1983 the veteran filed a claim of entitlement to an 
increased disability rating.  The claim was ultimately denied 
in a March 1985 Board decision.  

The veteran next filed a claim of entitlement to an increased 
disability rating in April 1999.  In the July 1999 VA 
examination the RO determined that the veteran was also 
making a claim of entitlement to service connection of COPD 
on a secondary basis.  In a September 1999 rating decision, 
both claims were denied.  The veteran perfected appeals as to 
both issues.  

In a September 2002 Board decision, entitlement to service 
connection for COPD, including on a secondary basis, was 
denied.  In an April 2003 Board decision, entitlement to a 
100 percent disability rating was granted for the service-
connected left pleural cavity injury.  

On October 16, 2003, a Deputy Vice Chairman of the Board 
signed an Order for Reconsideration which vacated both the 
September 2002 and the April 2003 Board decisions.  [The 
circumstances surrounding reconsideration are obscure, but it 
does not appear to have been at the behest of the appellant]

In January 2004, the Board issued a remand incident to the 
reconsideration of entitlement to service connection for 
COPD, claimed as secondary to service-connected left pleural 
cavity injury.  That remand directed that an additional VA 
medical examination and opinion be obtained and that the 
opinion specifically address whether or not the veteran's 
service-connected pleural cavity injury aggravated his COPD.  
The Board issued a separate remand concerning the veteran's 
request for an increased disability rating for his service-
connected retained shrapnel injury.  An examination to 
clarify the symptomatology associated with that condition was 
requested.    

Both claims were in remand status at the time of the 
veteran's death in June 2004.  Subsequently, the appellant 
filed a timely claim for entitlement to accrued benefits.       

Evidence

The evidence of record at the time of the veteran's death 
included a July 1984 medical opinion from Dr. D.K. which 
indicated that the veteran suffered from dyspnea secondary to 
his in-service retained shrapnel wound.  

A June 1999 medical opinion of Dr. C.B. indicated that it was 
"possible" that the veteran's COPD was related to his in-
service pleural cavity shrapnel wounds.  

July 1999 pulmonary testing showed that the FEV1/VC ration 
was severely reduced and that there was severe obstructive 
ventilatory impairment.  June 2000 VA outpatient treatment 
showed FEV1 predicted value of 27%.  A December 2002 VA 
medical examination indicated FEV1 predicted value of 40%.  

A December 2002 medical opinion  concluded that "The lung 
volume measurements do not show any evidence of restrictive 
lung disease resulting from [the veteran's] prior traumatic 
injury."  

In February 2004 the VA examination requested by the Board in 
its January 2004 remand was undertaken.  The examiner 
concluded that the veteran's COPD was aggravated by the 
service-connected shrapnel injury.  

An April 2004 letter from Dr. P.C. documents the veteran's 
history of retained shrapnel injury to the pleural cavity as 
well as severe COPD.  Dr. C. did not offer an opinion as to 
the link, if any, between COPD and the retained shrapnel 
injury.  Pulmonary function testing results reported in the 
letter were FEV1 of 1.10 liters, 33% of predicted value.  

Preliminary matter - the existence of  pending claims

In order for a surviving spouse to be entitled to accrued 
benefits, the veteran must either (1) have had a claim 
pending at the time of his death for such benefits or 
(2) have been entitled to benefits under an existing rating 
or decision.  See Jones v. West, 136 F.3d 1296 (Fed. Cir. 
1998).  

There was no entitlement based on rating decisions in the 
file at the time of the veteran's death.  The RO rating 
decisions denied the benefits sought.  Similarly, there were 
no favorable Board decisions at the time of the veteran's 
death.  
The April 2003 Board decision which granted a 100 percent 
rating for the service-connected left pleural cavity injury 
had been vacated at the time of death.

In essence, the RO denied the claim because it believed that 
no claims were pending at the time of the veteran's death.  
See the June 2005 statement of the case, page 9.
However, perfected appeals as to both issues were still 
pending, and were in remand status, at the time of the 
veteran's death in June 2004.      

Accordingly, the veteran had two claims pending before VA at 
the time of his death: entitlement to an increased rating for 
the service-connected pleural cavity injury, rated 20 percent 
disabling; and entitlement to service connection for COPD on 
a secondary basis.  

Thus, the Board must determine whether evidence on file when 
the veteran died indicates an entitlement to benefits as to 
either claim.  The Board will consider each claim in turn.  

1.  Entitlement to an increased disability rating for 
service-connected left pleural cavity injury for the purposes 
of accrued benefits.

Relevant law and regulations

The law and regulations pertaining to accrued benefits have 
been set out above.

Increased disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 [general rating considerations; essentials 
of evaluative ratings].

General considerations for evaluating muscle disabilities

The cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement.  
38 C.F.R. § 4.56(c).

A moderately severe muscle injury is the result of a through 
and through or deep penetrating wound by a small high 
velocity missile or a large low velocity, with debridement, 
prolonged infection or sloughing of soft parts and 
intermuscular scarring. The objective findings include 
entrance and (if present) exit scars indicating the track of 
the missile through one or more muscle groups; indications on 
palpation of loss of deep fascia, muscle substance or normal 
firm resistance of the muscles compared to the sound side; 
tests of strength and endurance compared with the sound side 
demonstrate positive evidence of impairment. 38 C.F.R. 
§ 4.56(d)(3).

A severe muscle disability results from a through and through 
or deep penetrating wound due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  The objective findings 
would include ragged, depressed and adherent scars indicating 
wide damage to muscle groups in the missile track; palpation 
shows loss of deep fascia or muscle substance, or soft flabby 
muscles in the wound area; muscles that swell and harden 
abnormally in contraction; tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
If present, the following are also signs of severe muscle 
disability: (A) x-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; (B) adhesion of the scar to one of the 
long bones, scapula, pelvic bones, sacrum, or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; (C) diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; (D) visible or 
measurable atrophy; (E) adaptive contraction of an opposing 
group of muscles; (F) atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; and (G) induration 
or atrophy of an entire muscle following simple piercing by a 
projectile.  38 C.F.R. § 4.56(d)(4).

Specific schedular criteria

At the time of his death, the veteran's service-connected 
left pleural cavity disability was rated 20 percent disabling 
under Diagnostic Codes 5321-6845 [injury to muscle group (MG) 
XXI and chronic pleural effusion or fibrosis].  See 38 C.F.R. 
§ 4.27 [hyphenated diagnostic codes are used when a rating 
under one diagnostic code requires use of an additional 
diagnostic code to identify the basis for the evaluation 
assigned; the additional code is shown after the hyphen].

Under Diagnostic Code 5321, which pertains to muscle injuries 
to MG XXI, muscles of respiration (thoracic muscle group), a 
severe or moderately severe disability warrants a 20 percent 
rating. See 38 C.F.R. § 4.73, Diagnostic Code 5321 (2007).  
This is the highest rating available under that diagnostic 
code.

Under Diagnostic Code 6845 [chronic pleural effusion or 
fibrosis], disability is rated under the General Rating 
Formula for Restrictive Lung Diseases:

FEV-1 less than 40 percent of predicted value, or; the ratio 
of Forced Expiratory Volume in one second to Forced Vital 
Capacity (FEV-1/FEVC) less than 40 percent, or; Diffusion 
Capacity of the Lung for Carbon Monoxide by the single Breath 
Method (DLCO (SB)) less than 40 percent predicted, or; 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), or cor 
pulmonale (right heart failure), or; right ventricular 
hypertrophy, or; pulmonary hypertension (shown by Echo or 
cardiac catheterization), or; episode(s) of acute respiratory 
failure or; requires outpatient oxygen therapy . . . . . . . 
.100% disabling.

FEV-1 of 40- to-55-percent predicted, or; FEV-1/FVC of 40 to 
55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit) . . . . 60 % disabling.

FEV-1 of 56 to 70-percent predicted, or; FEV-1/FVC of 56 to 
70 percent, or; DLCO (SB) of 56-to-65- percent predicted . . 
. . 30% disabling.

FEV-1 of 71 to 80-percent predicted, or; FEV-1/FVC of 71 to 
80 percent, or; DLCO (SB) of 66-to-80- percent predicted . . 
. . 10% disabling.

Or rate primary disorder

Note (3): Gunshot wounds of the pleural cavity with bullet or 
missile retained in lung, pain or discomfort on exertion, or 
with scattered rales or some limitation or excursion of 
diaphragm or of lower chest expansion shall be rated at least 
20 percent disabling.  Disabling injuries of the shoulder 
girdle muscles  (Groups I to IV) shall be separately rated 
and combined with ratings for respiratory involvement.  
Involvement of muscle group XXI (DC 5321), however, will not 
be separately rated.   

Analysis

Assignment of diagnostic code

The veteran suffered a shrapnel wound with retained fragment 
to his left pleural cavity with history of a muscle injury 
and injury to the lung.  Prior to the veteran's death, 
Diagnostic Codes 5321-6845 [injury to muscle group XXI - 
chronic pleural effusion or fibrosis] were assigned by the 
RO.  

The assignment of a particular diagnostic code or codes is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  

In this case, Diagnostic Code 5321 [Group XXI, function: 
respiration, muscles of respiration: thoracic muscle group] 
is the only diagnostic code for the specific area of the 
veteran's injury, the chest wall.  Use of that diagnostic 
code is clearly appropriate.  The RO also employed a second 
Diagnostic Code, 6845 [chronic pleural effusion or fibrosis], 
which relates to the veteran's scar tissue (fibrosis) and 
effusion in the lungs.  However, Note (3) to Diagnostic Code 
6845 specifies that when, as here, Muscle Group XXI is 
involved, a separate rating under the general rating formula 
for restrictive lung disease will not be warranted.  The, the 
matter for immediate consideration involves which of the two 
Diagnostic Codes should be used.  

With respect to the schedular criteria contained in 
Diagnostic Code 6845, the veteran's medical records clearly 
indicated that for the period from his submission of the 
increased rating claim in April 1999 until his death in June 
2004, his pulmonary function was compromised to such an 
extent such that the criteria for a 100 percent disability 
would have been met under that rating criteria.  However, as 
will be explained immediately below the medical evidence of 
record indicates that these respiratory symptoms are not 
related to the service-connected chest muscle injury, but 
rather are attributable to COPD, a condition that as 
explained below the Board has further determined to be 
service-connected].  

Reports of the June 1999 examination, the December 2002 
examination and the February 2004 examination each note the 
veteran's dramatically reduced pulmonary function and give 
only a diagnosis with COPD, with the in-service pleural 
cavity injury being reported by history only.  This is strong 
evidence that each examiner ascribed the veteran's severely 
restricted pulmonary function to COPD, not to the old chest 
injury.  Moreover, and crucially, the December 2002 medical 
opinion, which was issued by an M.D. specialist in pulmonary 
medicine, concluded that "The lung volume measurements do 
not show any evidence of restrictive lung disease resulting 
from [the veteran's] prior traumatic injury."  There is no 
competent medical evidence to the contrary of the December 
2002 opinion.  

Based on this record, the Board finds that the medical 
evidence supports a conclusion that the veteran's restrictive 
airway disease symptoms were not a part of the service-
connected residuals of the pleural cavity injury. 

Accordingly, rating under Diagnostic Codes 5321-6845 is not 
appropriate and will be discontinued.  Because as explained 
immediately above the veteran's restrictive airway disease 
symptoms were not attributable to the service-connected 
disability chest injury, applying a Diagnostic Code which 
uses loss of pulmonary function as a basis for the disability 
rating would not be most appropriate.  Therefore, Diagnostic 
Code 5321 will be applied exclusively.  This diagnostic code 
is clearly congruent with the service-connected injury 
residuals.  The Board has identified no more appropriate 
Diagnostic Code, and neither has the appellant.    

Schedular rating

The veteran was assigned a 20 percent disability rating under 
Diagnostic Code 5321.  There is no higher rating available.



 Extraschedular considerations

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2007).  

An exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
The RO specifically discussed the potential referral for 
extraschedular evaluation in the April 2000 SSOC. 
Accordingly, the Board will address the possibility of the 
assignment of an extraschedular rating for the increased 
disability rating at issue.

The Board has been unable to identify an exceptional or 
unusual disability picture.   The record does not show that 
the veteran required frequent hospitalizations for his left 
pleural cavity condition in the years before his death, while 
his claim was pending.  

The veteran and the appellant both argued that the veteran 
was hospitalized several times in the 1970s for chronic 
pneumonia which the veteran and the appellant both have 
attributed to the service-connected injury.  However, the 
evidence of record does not show, and neither the veteran nor 
the appellant have contended, that there were recent 
hospitalizations for anything other than the COPD symptoms.  
As discussed above, based on the medical evidence of record 
the Board has determined that those symptoms were not a part 
of the service-connected pleural cavity disability.  
Accordingly, frequent hospitalization was not shown.   

Additionally, there was not shown to be evidence of marked 
interference with employment due to the disability.  The 
evidence of record at the time of the veteran's death 
indicated that the veteran worked full time in sales for 
several decades after the injury and that he left work due to 
a non-service connected heart condition.  The Board 
acknowledges that at the time of the veteran's death he was 
severely disabled and unemployed.   However, the overwhelming 
evidence of record indicates that such disability was due to 
heart disease and COPD.  Indeed, it appears based on the 
medical evidence that the service-connected chest injury 
remained stable over the years.   

While employment was undoubtedly made more difficult by the 
veteran's service-connected left pleural cavity injury, this 
alone does not present an exceptional or unusual disability 
picture and is not reflective of any factor which takes the 
veteran outside of the norm.  To the extent that the 
condition resulted in any occupational impairment, such 
potential occupational impairment was specifically 
contemplated in the 20 percent rating the which has been 
assigned.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].

In short, the evidence does not support the proposition that 
the veteran's left pleural cavity condition presented such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards and warrant the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2007).   Accordingly, 
referral of this issue to appropriate VA officials for 
consideration of an extraschedular evaluation is not 
warranted.

Conclusion

For the reasons set out above, the Board has found that based 
upon the evidence of record at the time of the veteran's 
death, although an increased rating claim was pending, 
assignment of an increased disability rating is not 
warranted.  Therefore, the 20 percent disability rating is 
continued.  Entitlement to accrued benefits based upon the 
pending increased rating claim is therefore denied.  

2.  Entitlement to a service connection of COPD, claimed as 
secondary to service-connected left pleural cavity injury for 
the purposes of accrued benefits.

As has been discussed above, prior to his death, the veteran 
had also perfected an appeal as to his claim of entitlement 
to service connection of COPD claimed as secondary to the 
service-connected chest wall injury.  The appellant now seeks 
accrued benefits based on that pending claim.

Pertinent law and regulations

The law and regulations generally pertaining to accrued 
benefits claims has been set out above and will not be 
repeated.

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  
See 38 C.F.R. § 3.310(a) (2007); Harder v. Brown, 5 Vet. App. 
183, 187 (1993). Additional disability resulting from the 
aggravation of a non-service-connected condition by a 
service-connected condition is also compensable under 38 
C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Analysis
  
It is undisputed that the veteran had been diagnosed with 
COPD and that service connection had been established for the 
left pleural cavity injury.  Wallin elements (1) and (2) are 
therefore established.  The question before the Board then 
becomes whether or not the veteran's COPD was related to his 
service-connected injury based upon the evidence of record at 
the time of the veteran's death.  

The evidence of record included somewhat vague conflicting 
reports as to whether or not the veteran's COPD was caused by 
his in-service pleural cavity injury.  For example, a July 
1999 private medical opinion found such a relationship to be 
"possible", while the December 2002 VA medical opinion 
determined without reasons and bases that two conditions were 
not related.  For that reason, the Board undertook the 
January 2004 remand.  Although it was undisputed that the 
veteran suffered from both the service-connected retained 
shrapnel injury and COPD it was unclear at that time to 
whether the veteran's COPD was etiologically related to his 
service-connected disability.  

The opinion obtained as a result of that remand, the February 
2004 VA medical opinion, is the only source of competent 
medical evidence which addresses the critical question of 
aggravation.  The February 2004 VA medical opinion included 
an examination of the veteran and review of the veteran's 
claims folder to include the remote history of the veteran's 
in-service injury and complaints of chronic pneumonia as 
documented in the 1970s.  Based upon a thorough review of all 
the materials and the veteran's condition, the examining 
physician determined that the veteran's COPD was at least as 
likely as not aggravated by the  service-connected left 
pleural cavity injury.  There is no competent medical 
evidence to the contrary.  

Accordingly, Wallin element (3) is met.  Entitlement to 
service connection of COPD secondary to the in-service 
pleural cavity injury is  therefore granted based upon 
aggravation.  See Allen, supra.  

Conclusion

For the reasons set out above, the Board has found that 
entitlement to service connection of COPD on a secondary 
basis is warranted for accrued benefits purposes based upon 
aggravation.  To that extent, the benefits sought on appeal 
are granted.  The Board, however, does not assign disability 
ratings at the first instance.  Accordingly, the matter is 
referred to the RO for appropriate action and payment of 
benefits in conformance with Allen and the current version of 
38 C.F.R. § 3.1000.  

 
ORDER

Entitlement to accrued benefits, specifically, an increased 
disability rating for a service-connected left pleural cavity 
injury are denied.  

Entitlement to accrued benefits, specifically, service 
connection of COPD based upon aggravation by the service-
connected left pleural cavity injury, are granted.  



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


